 
Exhibit 10.1
EXECUTION COPY
 
AMENDMENT NO. 2
TO
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
 
THIS AMENDMENT NO. 2, made as of June 30, 2008 (“Amendment No. 2”), by and
between BEAR, STEARNS INTERNATIONAL LIMITED (the “Buyer”) and CAPITAL TRUST,
INC. and CT BSI FUNDING CORP. (each, a “Seller” and collectively the “Sellers”).
 
R E C I T A L S
 
WHEREAS, Buyer and Sellers have previously entered into an Amended and Restated
Master Repurchase Agreement, dated as of February 15, 2006, as amended by
Amendment No. 1 thereto dated as of February 7, 2007 (collectively, the
“Agreement”); and
 
WHEREAS, Buyer and Sellers desire to further amend the Agreement as provided
herein;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
Section 1. Definitions.
 
 
(a)
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned in the Agreement.

 
 
(b)
The definition of EBITDA set forth in the Agreement is hereby deleted in its
entirety and the following is substituted therefor:

 
“EBITDA” shall mean earnings before interest, tax, depreciation and amortization
(but excluding gains and losses from investments).
 
Section 2. Termination.  Section 2(f) of the Agreement is hereby deleted in its
entirety and the following is substituted therefor:
 
(f) Each Transaction entered into between Buyer and Seller that is outstanding
on the date of Amendment No. 2 shall remain outstanding until the earliest to
occur of (i) the Repurchase Date specified in the related Confirmation, (ii) the
Early Repurchase Date and (iii) October 29, 2008.  Any Transaction may be
extended by mutual agreement of Buyer and the Sellers but no such party shall be
obligated to agree to such an extension.
 
Section 3. All Transactions Discretionary.  Notwithstanding any provisions of
this Amendment No. 2, the Agreement or the Custodial Agreement to the contrary,
the initiation of each Transaction is subject to the approval of Buyer in its
sole discretion.  Buyer may, in its sole discretion, reject any Eligible Asset
from inclusion in a Transaction hereunder for any reason.
 

--------------------------------------------------------------------------------


 
Section 4. References to Seller.  All references to Seller in the Agreement, as
amended hereby, are intended to mean the Sellers, jointly and severally, unless
the context clearly requires otherwise.
 
Section 5. Expenses.  Sellers shall pay on demand all actual, out-of-pocket and
reasonable fees and expenses (including, without limitation, the reasonable fees
and expenses for legal services) incurred by Buyer in connection with this
Amendment No. 2.  The obligation of Sellers to pay such fees and expenses
incurred prior to, or in connection with, the termination of the Agreement, as
amended by this Amendment No. 2, shall survive such termination.
 
Section 6. Governing Law.  This Amendment No. 2 shall be governed and construed
in accordance with the laws of the State of New York without giving effect to
the conflict of laws principles thereof.
 
Section 7. Interpretation; Final Agreement.  The provisions of the Agreement
shall be read so as to give effect to the provisions of this Amendment No.
2.  The Agreement as amended hereby, together with the Side Letter, contains a
final and complete integration of all prior expressions by the parties with
respect to the subject matter hereof and thereof and shall constitute the entire
agreement among the parties with respect to such subject matter, superseding all
prior oral or written understandings.
 
Section 8. Captions.  The captions and headings of this Amendment No. 2 are for
convenience only and not to be used to interpret, define or limit the provisions
hereof.
 
Section 9. Counterparts.  This Amendment No. 2 may be executed in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.
 
Section 10. Ratification and Confirmation.  As amended by this Amendment No. 2,
the Agreement is hereby in all respects ratified and confirmed, and the
Agreement, as amended by this Amendment No. 2, shall be read, taken and
construed as one and the same instrument.
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Buyer and Sellers have caused their names to be signed
hereto by their respective officers thereunto duly authorized, all as of the
date first above written.
 

 

 
BUYER:
     
BEAR, STEARNS INTERNATIONAL LIMITED
      By:    /s/ David S. Marren       Name:   
David S. Marren
      Title:  
Authorized Signatory
   

 
 

 
SELLER:
     
CAPITAL TRUST, INC.
  (jointly and severally with the other Seller)       By:   
/s/ Geoffrey G. Jervis
      Name:   
Geoffrey G. Jervis
      Title:  
Chief Financial Officer
   

 
 

 
SELLER:
     
CT BSI FUNDING CORP.
  (jointly and severally with the other Seller)       By:   
/s/ Geoffrey G. Jervis
      Name:   
Geoffrey G. Jervis
      Title:  
Chief Financial Officer
   

 
Signature Page to Amendment No. 2 to Amended and Restated Master Repurchase
Agreement (BSIL/CT/CTBSI)
 
 
 
3
 

--------------------------------------------------------------------------------

 
 